DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietz et al. (U.S. Patent Pub. No. 2007/0235779, from hereinafter “Dietz”).
Regarding Claim 1, Dietz in Fig. 1-4 teaches a diffused field-effect transistor (FET), comprising: a substrate (48), in which a drift region (14) is formed, the drift region containing a drain region (18), wherein a source region (16) is formed in the substrate and is located on one side of the drift region; a trench isolation structure (34), formed in the drift region and located between the drain region and the source region; a first oxide layer (28a), formed on the substrate and extending from the source region to the drift region; a second oxide layer (28a/b), formed on the drift region and located on a side of the trench isolation structure closer to the source region, the second oxide layer having a thickness greater than a thickness of the first oxide layer; and an electrode conductive layer (30), formed at least on the first and second oxide layers (¶’s 0041-0052).
Regarding Claim 2, Dietz teaches wherein the second oxide layer is located between the first oxide layer and the trench isolation structure and connects the first oxide layer to the trench isolation structure (Fig. 1).
Regarding Claim 6, Dietz teaches wherein the second oxide layer has an average thickness (44) greater than or equal to twice an average thickness (40) of the first oxide layer (¶ 0049).
Regarding Claim 7, Dietz teaches wherein a well region (12) is further formed in the substrate on the one side of the drift region, and wherein the source region is formed in the well region (Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz above, and further in view of Uehara et al. (U.S. Patent Pub. No. 2003/153154, from hereinafter “Uehara”).
Regarding Claim 3, Dietz is silent with regards to teaching wherein an end portion of the second oxide layer connecting the first oxide layer has a gradually decreased thickness toward the first oxide layer.
Uehara in Fig. 1-11 teaches a similar device, comprising: a first oxide layer (12), formed on the substrate and extending from a source region (19) to a drift region (9) and a second oxide layer (10A), formed on the drift region, the second oxide layer having a thickness greater than a thickness of the first oxide layer, wherein an end portion of the second oxide layer connecting the first oxide layer has a gradually decreased thickness toward the first oxide layer (Fig. 6; ¶’s 0042-0044). 
In view of the teachings of Uehara, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Dietz to include wherein an end portion of the second oxide layer connecting the first oxide layer has a gradually decreased thickness toward the first oxide layer because this is mostly a result of the method of forming the oxide layers. Furthermore, creating an easy transition between the two oxide can help improve ensure the gate is formed conformally and accurately over the dielectrics without any sharp edges. Lastly, the applicant has failed to establish the criticality of this limitation in their disclosure and therefore it is also deemed an obvious matter of design choice since a person of ordinary skill in the art would pursue all known options within his/her technical grasp to improve their devices being formed. 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz above, and further in view of Tung (U.S. Patent No. 6,392,274).
Regarding Claims 4 and 5, Dietz fails to specifically teach wherein the second oxide layer is partially embedded in the substrate, and wherein the trench isolation structure has a top surface protruding beyond a top surface of the substrate and wherein the trench isolation structure has a top surface that is not lower than a top surface of the second oxide layer.
Tung in Fig. 2-10 teaches a similar device, comprising: a trench isolation structure (123/352) formed in the drift region (115) and located between the drain region (119) and the source region (114) and a second oxide layer (121), formed on the drift region and located on a side of the trench isolation structure closer to the source region, wherein the second oxide layer is partially embedded in the substrate and wherein the trench isolation structure has a top surface protruding beyond the top surface of the substrate (Col. 2, line 58 – Col. 3, line 34) and wherein the trench isolation (352) has a top surface that is not lower than a top surface of the second oxide layer (121; Col. 4, line 66 – Col. 5, line 2). 
In view of the teachings of Tung, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Dietz to include wherein the second oxide layer is partially embedded in the substrate, and wherein the trench isolation structure has a top surface protruding beyond a top surface of the substrate and wherein the trench isolation structure has a top surface that is not lower than a top surface of the second oxide layer because again this is more of a result of how these elements are being formed. In particular, Dietz planarizes the trench isolation structure down to the substrate but as shown by Tung a different method is used to form the device and the trench isolation is planarized down to the level of the second oxide which will provide further isolation between the gate and the drain region and create a more level surface for subsequent elements to be formed thereon. Furthermore, having the second oxide layer embedded into the substrate is often caused by using oxidation to form the layer which both Dietz and Tung do. Also, it would be desirable to have the second oxide penetrate the substrate as this will help to further isolate and guide the current deeper into the substrate, around the trench isolation and towards the drain. Lastly, Furthermore, the applicant has failed to establish the criticality of this limitation in their disclosure and therefore it is also deemed an obvious matter of design choice since a person of ordinary skill in the art would pursue all known options within his/her technical grasp to improve their devices being formed. 


Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Yoo et al. (U.S. Patent Pub. No. 2015/0187931) and Huang et al. (U.S. Patent Pub. No. 2019/0348533) also teach a substrate, in which a drift region is formed, the drift region containing a drain region, wherein a source region is formed in the substrate and is located on one side of the drift region; a trench isolation structure, formed in the drift region and located between the drain region and the source region; a first oxide layer, formed on the substrate and extending from the source region to the drift region; a second oxide layer, formed on the drift region and located on a side of the trench isolation structure closer to the source region, the second oxide layer having a thickness greater than a thickness of the first oxide layer; and an electrode conductive layer, formed at least on the first and second oxide layers.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        September 16, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894